UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8610 AT&T INC. Incorporated under the laws of the State of Delaware I.R.S. Employer Identification Number 43-1301883 208 S. Akard St., Dallas, Texas 75202 Telephone Number:(210) 821-4105 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] At July 31, 2014, there were 5,186 million common shares outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements AT&T INC. CONSOLIDATED STATEMENTS OF INCOME Dollars in millions except per share amounts (Unaudited) Three months ended Six months ended June 30, June 30, Operating Revenues $ Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) Selling, general and administrative Depreciation and amortization Total operating expenses Operating Income Other Income (Expense) Interest expense ) Equity in net income of affiliates Other income (expense) – net Total other income (expense) Income Before Income Taxes Income tax expense Net Income Less: Net Income Attributable to Noncontrolling Interest ) Net Income Attributable to AT&T $ Basic Earnings Per Share Attributable to AT&T $ Diluted Earnings Per Share Attributable to AT&T $ Weighted Average Number of Common Shares Outstanding – Basic (in millions) Weighted Average Number of Common Shares Outstanding – with Dilution (in millions) Dividends Declared Per Common Share $ See Notes to Consolidated Financial Statements. 2 AT&T INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Dollars in millions (Unaudited) Three months ended Six months ended June 30, June 30, Net income $ Other comprehensive income, net of tax: Foreign Currency: Translation adjustments (includes $1, $(1), $1 and $(1) attributable to noncontrolling interest), net of taxes of $15, $(127), $5 and $(65) 26 ) 6 ) Reclassification adjustment included in net income, net of taxes of $210, $19, $224 and $19 34 34 Available-for-sale securities: Net unrealized gains, net of taxes of $24, $6, $34 and $46 43 11 59 86 Reclassification adjustment realized in net income, net of taxes of $(1), $(1), $(8) and $(5) (3
